122 F.3d 1073
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.PEOPLE OF THE TERRITORY OF GUAM, Plaintiff-Appellee,v.Federico L. JOYA, Defendant-Appellant.
No. 96-10485.
United States Court of Appeals, Ninth Circuit.
Submitted August 25, 1997.**Filed August 29, 1997.

Appeal from the United States District Court for the District of Guam, Appellate Division, D.C. No. CR-95-00170A;  Goodwin, Munson, and Unpingco, Judges, Presiding.
Before SCHROEDER, FERNANDEZ, and RYMER, Circuit Judges.


1
MEMORANDUM*


2
Federico L. Joya appeals from the denial of his motion for a new trial following his jury conviction for importation of a controlled substance, in violation of 9 Guam Code Ann. § 67.89(a).  We have jurisdiction pursuant to 48 U.S.C. § 1424-3(c), and we affirm for the reasons stated in the Appellate Division's opinion filed on October 1, 1996.

AFFIRMED.1


**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Appellee's motion to supplement the record on appeal is denied as unnecessary